Hughes., J., (after stating the facts). The questions involved in this ease, except the question as to the rate of interest, seem to have been determined in the recent case of Hale v. Phillips, 68 Ark. 382. As to the defenses of ultra vires and usury pleaded in this ease, the decree was adverse to the defendant, and there were no exceptions and no cross-appeal in the ease. These questions are therefore not presented here. As to the rate of interest, the court is of the opinion that it is seven per cent., instead of six per cent., as found by the ehanr cellor, because the contract is a Minnesota contract, made and to be performed in Minnesota. The place of payment controls the rate of interest. Bank of Harrison v. Gibson, 60 Ark. 269. The • rate of interest, according to the law of Minnesota, is seven per cent, Besides, in this case it seems equitable that the rate of interest should be uniform between the stockholders; as there were stockholders in thirty-five different states, mortgages in twenty-nine states, and real estate in nineteen states. The rates of interest are not the same in alb the states, and that the rate may be equal a« to all, it should be uniform, and ought therefore to be the rate of the state where the payments are to be made. Let the interest be calculated in accordance herewith, and the mortgage foreclosed. Reversed and remanded.